In a proceeding pursuant to article 10 of the Family Court Act, the appellant mother appeals from (1) so much of an order of the Family Court, Nassau County, dated October 8, 1976, as, in effect, restored visitation rights to the respondent father and (2) a further order of the same court, dated October 12, 1976, which denied her motion to disqualify the Judge presiding on this case in the Family Court. Permission for the taking of these appeals is hereby granted. Order dated October 8, 1976 reversed insofar as appealed from, without costs or disbursements, and order dated September 27, 1976 reinstated. Order dated October 12, 1976 affirmed, without costs or disbursements. The Family Court Judge correctly ruled that a fact-finding hearing had already taken place, at which the children were adjudicated to be neglected children (see Family Ct Act, § 1047, subd [b]). The petitions in question merely involve changes in rights set forth in the order of disposition and in no way put at issue the previously determined status of the children as neglected children. The Trial Judge has not demonstrated any bias or prejudice which would render him unfit to preside over the forthcoming proceedings. In view of the imminent hearing scheduled for November 16, 1976, in the Family Court, the respondent father should be stayed from exercising his rights of visitation pending the outcome thereof. At present, the children are extremely fearful of their father and a temporary stay of visitation may help to ease their anxiety while not in any way substantially harming the father. Cohalan, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.